Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered February 1, 1963 after a hearing, which resenteneed him as a first felony offender to serve a term of 10 to 20 years for manslaughter in the first degree, commencing nunc pro tunc as of February 1, 1952, the date of the original judgment convicting defendant and sentencing him as a second felony offender after a jury trial in the former County Court, Kings County. (See 281 App. Div. 839, affd. 305 N. Y. 862.) Said original judgment was vacated 'by order of the Supreme Court, Kings County, dated January 30, 1963, pursuant to an order of the United States District Court for the Southern District of New York, which sustained defendant’s writ of habeas corpus and remanded him for resentence on the ground that a prior 1941 felony conviction in the State of Idaho, on the basis of which he had been sentenced in New York as a second felony offender, was void (United States ex rel. Pennise v. Fay, 210 F. Supp. 277). Defendant’s sole contention on this appeal is that the resentence was excessive. Judgment of February 1,1963 resentencing defendant, affirmed. No opinion. (For a related appeal, see 278 App. Div. 713.) Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.